Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application has priority to 61972381 03/30/2014.
Status of Claims
According to preliminary response filed on 12/30/2019, claims 1-20 have been cancelled and claims 21-40 have been newly added.
Claim Objection
Claim 31 is objected to because of the following informalities: The Examiner suggests amending “memory” in line 3 to “non-transitory computer readable memory”, and to amending “instructions” in line 4 to “computer readable instructions.” Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims --21, 25-31 and 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of Abstract idea under the mental processes, grouping, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): claim 21 is directed to a computer-implemented method of determining a second data set of carbohydrate intake start events and carbohydrate peak response events, and claim 31 is directed to an apparatus; thus, the claims fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 21 recites the following steps: 
determining time derivatives of a plurality of data points corresponding to a monitored analyte level; 
creating a first data set comprising a plurality of carbohydrate intake start candidates and a plurality of carbohydrate intake peak response candidates based on the determined time derivatives; and 
removing one or more false carbohydrate intake start candidates or false carbohydrate peak response candidates from the first data set to create the second data set of carbohydrate intake start events and carbohydrate peak response events

Claim 21, as recited, does not require the implementation of a particular device or system. The underlined recitation: determining, creating and removing steps are wholly directed to mental and/or manual steps which can be performed mentally in a human’s mind, or manually by using pen and paper. For example, regarding the determining step, a person can manually calculate time derivatives (i.e. slops or rate of change) of various analyte levels. (Note: the analyte levels can be read/obtained from any source, the claim does not require using a sensor). Regarding the creating step, the person can select and create the first data set by making mental judgements; and regard the removing step, the person can further determine the second data set by making addition mental judgements to eliminate false events. Accordingly, the three recited steps in claim 21 is wholly directed to an abstract idea under the mental processes bucket.
As for independent claim 31, the claim recites the following: 
a user interface component; and 
one or more processors operatively coupled to the user interface component and a memory, wherein the memory is configured to store instructions that, when executed by the one or more processors, cause the one or more processors to: 
determine time derivatives of a plurality of data points corresponding to a monitored analyte level;  -3-Application No. 16/703,196Docket No.: A0130.0156.C1 12281USC1 
create a first data set comprising a plurality of carbohydrate intake start candidates and a plurality of carbohydrate intake peak response candidates based on the determined time derivatives; and 
remove one or more false carbohydrate intake start candidates or false carbohydrate peak response candidates from the first data set to create a second data set of carbohydrate intake start events and carbohydrate peak response events.

In claim 31, the bolded limitations refer to structure for carrying out the underline steps. These structural limitations refer to generic computer components, because under the broadest reasonable interpretation, a “user interface component” is any computer input or output that a person can use for interacting with a computer device. As for the underlined limitations: determine, create, and remove, these limitations are also directed to mental and manual processes that can be performed by a person under the same rationale discussed in claim 21 above.
When the claims, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Likewise, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping or the certain methods of organizing human activity grouping. 
To dependent claims 25-30 and 35-40, these claims recite additional criteria, or ways, to of determining the second data set, and are all directed to mental and manual processes that can be performed in a person’s mind. 
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
This judicial exception is not integrated into a practical application because none of claims --21, 25-31 and 35-40 disclose using determined “second data set” for an evaluation of particular treatment for a disease or medical condition under MPEP 2106.05(e). In fact, none of the independent claims even positively recite outputting the “second data set.”
This judicial exception is not integrated into a practical application because none of claim --21, 25-31 and 35-40 disclose providing improvements to the functioning of a computer or to any the technical field under MPEP 2106.05(a). Claims 31 recites the following structural elements: “user interface component” and “one or more processors” and “memory”; but these limitations are generic computer interfaces and generic computers (or computer components); because the claims do not describe these structures as having distinguishing element(s) over their generic counterparts. 
Under Step 2b: The claims also do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception; thus the Berkheimer analysis is rendered moot.
Accordingly, claims --21, 25-31 and 35-40 are thus rejected under 35 USC 101 for reciting patent-ineligible subject matter without meeting the significantly more prong.

Note to Applicants: Dependent claims 22-24 and 32-34 are not rejected under 35 USC 101 because these claims each recite a step of adjusting medication therapy based on the “second data set.” These limitations in each of claims 22-23 and 32-34 qualifies as a practical integration of an abstract idea under 101 step 2(a) prong 2 analysis, because adjusting medication therapy is a prophylactic treatment to a particular disease. The Examiner suggests adding one of these claims to independent claims 21 and 31 to overcome the 35 USC 101 rejection. 

	
Allowable Subject Matter
Claims 22-24 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jennewine US 2009/0054745 A1 discloses a method of providing diabetes management including monitoring the rate of increase in a monitored analyte level, such that rapid peak or sudden spike is corresponded or correlated to a meal event; from there an optimal therapy profile is determined/modified. Jennewine does not disclose selecting the monitored rates of changes in analyte level as candidate events and/or removing candidate events.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
June 14, 2022,